Citation Nr: 0924399	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to August 
1955, and had additional periods of service in the Air Force 
Reserves.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
residuals of a left shoulder injury.

This matter was previously remanded by the Board in February 
2009 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.

FINDING OF FACT

The Veteran does not have residuals of a left shoulder injury 
etiologically related to active service.


CONCLUSION OF LAW

A left shoulder injury was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2008 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In that regard, the February 2008 letter fully 
complied with VCAA notice requirements for service connection 
claims.

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
report and supporting lay statements have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded a VA examination in April 2009.  
38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains 
a description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and includes a medical opinion with supporting 
rationale.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  VA has provided the Veteran with opportunity 
to submit evidence and arguments in support of his claim.  
The Veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

B.  Law and Analysis

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses or medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran 
is not competent to provide more than simple medical 
observations.  The Veteran is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  

Thus, the Veteran's lay assertions are not competent or 
sufficient with regard to onset or etiology of claimed 
disabilities.  While he and his service comrades are 
competent to describe their own observations, they do not 
have the medical expertise to provide a complex medical 
diagnosis or assessment.  Thus, any such diagnosis or 
assessment advanced by them is not competent evidence.

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran contends that he injured his left shoulder 
during the winter of 1953.  He stated that the bulldozer he 
had been operating tipped over, causing him to strike the 
side of the bulldozer.  Service treatment records contain no 
entries regarding this event.  The Veteran's August 1951 
enlistment examination and August 1955 separation examination 
indicated no abnormalities.  A June 1959 reserve annual 
examination similarly indicated no abnormalities, and was 
negative for any history of arthritis or shoulder pain.

Although service treatment records contain no entries 
regarding this event, the Veteran's account of his injury is 
supported by two "buddy" statements.  See June 2008 M.S. 
Statement; June 2008 J.M. Statement.  Both statements support 
the Veteran's assertion that he injured his shoulder in the 
winter of 1953.

VA treatment records show no complaint related to the left 
shoulder during a December 2001 comprehensive new patient 
wellness examination.  However, VA treatment records indicate 
that the Veteran reported left shoulder pain during a 
November 2004 visit.  The Veteran stated at the time that he 
believed the pain to be related to an injury he sustained 
during service.  He stated that the pain was intermittent.  
Private treatment records indicate that the Veteran again 
reported left shoulder discomfort during a November 2005 
visit.  The left shoulder was positive for a Spurling's test 
and shoulder depression test.  A November 2006 annual VA 
visit also noted left shoulder pain and limited range of 
motion.  A December 2006 x-ray of the Veteran's left shoulder 
showed that he had a well-preserved glenohumeral joint.  He 
also had a spur off the distal clavicle and off the medial 
aspect of the acromion, which narrowed the subacromial space.  

Private treatment records from May 2008 show that the Veteran 
reported having left shoulder problems since sustaining his 
1953 injury.  In a May 2008 statement, the Veteran's treating 
physician, P.R., M.D. opined that by history a big part of 
the Veteran's current problem with the left shoulder was 
related to the 1953 injury.

The Veteran underwent a VA examination in April 2009.  The 
Veteran reported the circumstances of his left shoulder 
injury in 1953.  He stated that he was initially treated by a 
medic, who told him that it wasn't broken and that he was 
"ok."  He did not seek any additional treatment while in 
service.  He also stated that his usual occupation since 
separation was working as a heavy equipment mechanic.  On 
physical examination, there was pain and decreased speed of 
motion, but no deformity, giving way, instability, stiffness, 
weakness, incoordination, dislocation or subluxation.  There 
were no constitutional symptoms of arthritis.  The Veteran 
experienced pain on range of motion testing.  X-rays revealed 
degenerative changes in the left shoulder but no acute 
fracture.  The examiner diagnosed the Veteran with left 
shoulder impingement syndrome and arthritis.

The examiner reviewed the claims file, recorded the Veteran's 
complaints and history, and conducted a physical examination 
and obtained x-ray images of the Veteran's shoulder.  Based 
on these findings, the examiner was unable to state whether 
the Veteran's current left shoulder impingement syndrome and 
arthritis are related to service without resort to mere 
speculation as there is no recorded evaluation of the 
Veteran's injury/evaluation in the claims folder.  The 
examiner noted that repetitive activity at or above the 
shoulder at work or in sports, as well as increasing age, are 
risk factors for shoulder impingement syndrome.  The Veteran 
worked as a heavy equipment mechanic, which the examiner 
presumed involved over-the-head work.

The Board finds that service connection for residuals of a 
left shoulder injury is not warranted.  The Veteran contends 
that he injured his left shoulder in service.  Although there 
are no service treatment records to support this, statements 
of fellow service members have corroborated the Veteran's 
account of his injury.  The Veteran further asserts that he 
has experienced pain since the injury occurred.  This 
contention, however, is contradicted by the Veteran's service 
treatment records.  As noted, no abnormalities or complaints 
were recorded on the Veteran's August 1955 separation 
examination, approximately one and a half years after the 
injury occurred.  The Veteran specifically denied having any 
arthritis or shoulder pain during his June 1959 reserve 
annual examination, over five years after the injury 
occurred.  Because service treatment records were generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness, they are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Furthermore, there is no documentation of the Veteran's 
disability until November 2004, over fifty years after the 
injury occurred.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Despite the 
Veteran's contentions that he had left shoulder problems 
since service, the record is devoid of supporting evidence.  
In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

The Veteran submitted a statement from a private physician, 
P.R., who opined that the Veteran's in-service injury was a 
big part of his current left shoulder problem.  This opinion 
was based on the history provided by the Veteran, 
specifically that he injured his shoulder in 1953 and had 
experienced problems ever since.  As discussed above, service 
treatment records contradict the history of continuity of 
symptomatology provided by the Veteran.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Because the 
opinion provided by P.R. relied solely on a history provided 
by the Veteran that is contradicted by service treatment 
records as to the claimed chronicity of the disorder at 
issue, the Board does not find P.R.'s opinion to be credible.  
Further, Dr. R. provided no rationale for his opinion; and he 
did not identify what left shoulder "problems" were related 
to the inservice injury diagnosing "military related left 
shoulder pain."  Thus, the Board finds this opinion to be 
insufficient to place the evidence in this case in relative 
equipoise.  Further, as the April 2009 VA examiner was unable 
to opine as to the etiology of the Veteran's left shoulder 
disability without resorting to speculation, the Board finds 
that the evidence as a whole is insufficient to establish a 
nexus between the Veteran's current left shoulder disability 
and an injury incurred in service.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has a left shoulder injury etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for residuals of a left shoulder injury is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


